Citation Nr: 1506972	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  97-07 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Mark P. Lippman, Attorney at Law


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran had active service from November 1961 to April 1962.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 1994 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In a decision dated in October 2006, the Board denied the issue of service connection for a personality disorder.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2008 the Court issued an Order vacating the Board's October 2006 decision and granting the parties' Joint Motion for Remand.  

In February 2009 the Board remanded the matter for further development consistent with the parties' Joint Motion for Remand.  After the requested development was done the Board, in January 2013, again denied the issue of service connection for a psychiatric disorder.  The Veteran appealed that decision.

In a Memorandum Decision dated in May 2014 the Court vacated the Board's January 2013 decision and remanded the matter for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the interim since the Court's May 2014 remand the Veteran, through counsel, has requested a Board hearing, where the Veteran would be located at the Waco VA regional office, and his attorney at the San Diego VA regional office.  See January 2015 correspondence from the Veteran's attorney.  As the Veteran's request for a videoconference hearing was made prior to issuance of a Board decision, the case is remanded for scheduling of that hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a "three way" videoconference Board hearing, (San Diego, Waco, Washington DC.) and provide adequate notice to the Veteran and his attorney of this hearing in accordance with 38 C.F.R. § 19.76.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

